Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claim 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 12, 19, the prior art of record, specifically the prior art Goel teaches using multiple shaders function to process image data using shader descriptor object.The prior art Stenson teaches combining different types of shaders during run time and creating the descriptor constant from the combined shader. Additional prior arts Markovic teaches combining different types of shaders during run time and creating the descriptor constant from the combined shader. However, none of the prior art cited alone or in combination provides motivation to teach using shader function to with shader descriptor consists of unique identification number of shader descriptor, a convention type to indicate call type, a return value to calling shader function and a return address of the calling shader. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 2-11, 13-18, 20-22, they are allowable due to their dependency to the independent Claims 1, 12, 19 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on M-F 8:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619